NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-3740-16T2

JED GOLDFARB,

     Plaintiff-Appellant/            APPROVED FOR PUBLICATION
                                           AS REDACTED
     Cross-Respondent,                      June 26, 2019

                                         APPELLATE DIVISION
v.

DAVID SOLIMINE,

     Defendant-Respondent/
     Cross-Appellant.
___________________________

           Argued December 5, 2018 – Decided June 26, 2019

           Before Judges Koblitz, Ostrer and Mayer.

           On appeal from the Superior Court of New Jersey,
           Law Division, Essex County, Docket No. L-3236-14.

           Andrew M. Moskowitz argued the cause for
           appellant/cross-respondent (Javerbaum Wurgaft Hicks
           Kahn Wikstrom & Sinins, PC, attorneys; Andrew M.
           Moskowitz, of counsel and on the briefs).

           Carmine A. Iannaccone argued the cause for
           respondent/cross-appellant (Epstein Becker & Green,
           PC, attorneys; Carmine A. Iannaccone, of counsel and
           on the brief; Michael D. Thompson, on the brief).

     The opinion of the court was delivered by

OSTRER, J.A.D.
      This appeal arises out of defendant's broken promise to hire plaintiff to

manage a portion of defendant's assets and those of his brother and father.

Defendant and plaintiff agreed that plaintiff would receive a salary plus a

percentage of investment gains.     In reliance on that promise, but before

receiving a confirming writing, plaintiff quit his job with an investment firm.

Then, defendant reneged. After several months, plaintiff found another job.

For the first year at his new employment, he earned less than the $250,000

annual base salary at the promised job, and he continued to earn less than the

$400,000 average yearly compensation he alleged he earned at his prior job.

      Proceeding solely on a theory of promissory estoppel, plaintiff sought

reliance damages consisting of the difference between what he would have

earned had he not quit his job, and what he ultimately earned after securing

substitute employment. He appeals from the judgment, after a jury trial, of

$237,000 minus applicable taxes.       Plaintiff contends the trial court (1)

improperly barred his damages expert, who opined on what plaintiff would

have earned had he not quit his job; and (2) erred in limiting his damages to

the difference between the promised $250,000 base salary and his actual

earnings for seventeen months (after which they exceeded $250,000).

      Defendant cross-appeals, contending that plaintiff's claim was legally

and equitably barred by regulations under the New Jersey Securities Law that



                                                                       A-3740-16T2
                                       2
require a written contract to provide services as an investment adviser;

Financial Industry Regulatory Authority (FINRA) rules limiting registered

persons from providing services outside their current employment with a

member firm; and the unclean hands doctrine.

      Before reaching these issues, we address plaintiff's argument that the

trial judge should have recused herself upon plaintiff's pre-trial motion.

Plaintiff moved for the judge's recusal after learning that a defense attorney, in

an ex parte communication, sought the judge's assignment to the case, and the

judge responded by specifically requesting the assignment from the presiding

judge.    We conclude this "judge-shopping" created an appearance of

impropriety. On that basis, we vacate the trial judge's challenged rulings, but

affirm the jury finding of liability. We decide de novo or as a matter of

original jurisdiction that plaintiff was entitled to present evidence of his

reliance damages; his expert should have been permitted to testify; and his

claims were not barred by law or equity.        We remand for a new trial on

damages before a different judge. We turn first to the recusal motion.

                                        I.

                                       A.

      The judge disclosed the ex parte communication in chambers, and

confirmed it on the record. In summary, one of the judge's former law clerks,



                                                                         A-3740-16T2
                                        3
who was an associate at the defense firm, contacted the judge by text to inquire

if she was available to preside over the trial. The judge apparently had no

prior connection to the case, which involved significant pre-trial motion

practice. The former clerk identified the senior attorney at her firm who would

try the case. The judge understood that the attorney liked to appear before her.

The judge then spoke to the presiding judge and, relying on her seniority,

secured assignment of the case.1

      When plaintiff's counsel learned that the judge's assignment of the case

resulted from an ex parte contact with defense counsel, he sought the judge's

recusal. At the outset of the colloquy, the judge reproached plaintiff's counsel

for relying on statements made in chambers:

            [PLAINTIFF'S COUNSEL]: Judge, you stated in
            chambers that you had received a text message from
            [defense counsel's] firm?

            THE COURT: No . . . I did not say that. Let me be
            very clear about what I said, and let us be very clear
            about the following; neither one of you will be in my
            chambers for the rest of this trial. I am appalled that
            what had been the bedrock of practice, that what a
            judge tells you in chambers stays in chambers seems
            no longer to be the rule. So let me be very clear about
            what I said and I didn't say.


1
   Both the trial judge and presiding judge are now retired. There is no
indication in the record that the presiding judge knew that a former clerk's ex
parte communication prompted the judge's request.


                                                                        A-3740-16T2
                                       4
      The judge then summarized what she had disclosed in chambers about

the assignment request:

              [Defense counsel's] firm had hired a prior law clerk of
              mine . . . I think that was five years ago . . . I told
              both counsel that [she] had texted me this morning
              saying that [defense counsel] was waiting around for a
              judge and I said well I'll be in and I'd love to take the
              case.

In the course of the on-the-record colloquy, the judge later added that she

requested the assignment from the presiding judge:

              I'll go further. I stopped in this morning and said,
              "You got a case around here, because I'm a senior
              Judge, I don't like doing car accident cases." So in
              some ways I get my pick. . . . Because that's what 25
              years on the bench will get you.

Once informed of the trial attorney's name, the judge said she understood he

preferred to try the case before her. "I got a text from a former law clerk that

said [defense counsel] has a case, are you there? Yeah, he likes appearing

before me."

      Plaintiff's counsel argued that the ex parte contact amounted to "judge

shopping, because they like you and they want you to hear the case."

      The judge rejected the argument, stating that it was common practice for

attorneys to inquire about a judge's availability to take their case.

              Counsel . . . do you have any idea how many lawyers
              stop in my chambers on a weekly basis and say, Judge
              where you at, are you open? No, not today. Well

                                                                          A-3740-16T2
                                         5
            when will you be open? Probably by Wednesday if
            you can get [the presiding judge] to wait that long.

The judge added that her former law clerks "do it all the time . . . hey Judge,

the partner's coming, are you open? Yeah, I'm open." The judge concluded,

"There is nothing untoward about a judge telling a lawyer, I'm going to be

open . . . bring your case my way."         The judge stated that she believed

attorneys sought her assignment because of her experience and her reputation,

and she challenged plaintiff's counsel to cite instances of bias or favoritism.

      At trial, plaintiff contended that defendant promised him a base salary of

$250,000 to $275,000, plus a fifteen- to twenty-percent share of gains

generated on a portfolio of $75-100 million.         Mid-trial, the judge barred

plaintiff's damages expert. The judge also limited plaintiff's form of damages.

As a result, plaintiff was prevented from claiming damages equal to the

difference between what he would have earned had he not quit his job in

reliance on defendant's promise, and his actual earnings after defendant

reneged.2 The court utilized the low end of the base salary for its instruction

on damages.


2
  Plaintiff was also barred from any damages related to defendant's investment
gains based on the advice plaintiff gave him before he left his prior employer.
Plaintiff does not contest that ruling. Also, he dismissed his claims for
quantum meruit, based on defendant's subsequent investment gains, and for
breach of contract.


                                                                          A-3740-16T2
                                        6
      The jury found that defendant made a sufficiently clear and definite

promise of employment, such that a reasonable person would rely on it;

defendant expected plaintiff to rely on the promise; and plaintiff quit his job in

reliance on the promise of employment. It awarded damages based on the

difference between his actual earnings and the base $250,000 salary defendant

promised.

      On appeal, plaintiff contends the court erred in denying his recusal

motion. Plaintiff does not expressly ask us to reverse the judgment on the

basis of this error, but he asks us to consider it in reviewing the court's

challenged rulings on expert testimony and damages.           In his reply brief,

plaintiff further contends that the court's actions reflected actual partiality

toward defendant. Defendant responds that the judge did not err in denying

the recusal motion, and that the former law clerk's ex parte contact was a

permissible inquiry about scheduling.

                                        B.

      In addressing the recusal issue, we are guided by several fundamental

principles. Generally, recusal motions are "entrusted to the sound discretion of

the judge and are subject to review for abuse of discretion." State v. McCabe,

201 N.J. 34, 45 (2010).     However, we review de novo whether the judge

applied the proper legal standard. Ibid.



                                                                         A-3740-16T2
                                        7
      A judge must act in a way that "promotes public confidence in the

independence, integrity and impartiality of the judiciary, and shall avoid

impropriety and the appearance of impropriety." Code of Judicial Conduct

Rule 2.1; see also In re Reddin, 221 N.J. 221, 227 (2015) (noting "the 'bedrock

principle' that a judge should uphold the integrity and independence of the

Judiciary" (quoting DeNike v. Cupo, 196 N.J. 502, 514 (2008))); In re

Advisory Letter No. 7-11 of Supreme Court Advisory Comm. on Extrajudicial

Activities, 213 N.J. 63, 75 (2013) (stating "[t]he purpose of our judicial

disqualification provisions 'is to maintain public confidence in the integrity of

the judicial process, which in turn depends on a belief in the impersonality of

judicial decision making'" (quoting United States v. Nobel, 696 F.2d 231, 235

(3d Cir. 1982))).

      "[A]n appearance of impropriety is created when a reasonable, fully

informed person observing the judge's conduct would have doubts about the

judge's impartiality." Code of Judicial Conduct, cmt. 3 on Rule 2.1 (2016);

DeNike, 196 N.J. at 517 (enunciating the standard). 3 Judges must step aside

from "proceedings in which their impartiality or the appearance of their

3
   This standard applies to a judge's judicial conduct. "To assess whether a
judge's personal behavior creates an appearance of impropriety" the standard
is: "Would an individual who observes the judge's personal conduct have a
reasonable basis to doubt the judge's integrity and impartiality?" In re Reddin,
221 N.J. at 233.


                                                                         A-3740-16T2
                                       8
impartiality might reasonably be questioned." Code of Judicial Conduct Rule

3.17(B). A judge must also do so if "there is any other reason which might

preclude a fair and unbiased hearing and judgment, or which might reasonably

lead counsel or the parties to believe so." R. 1:12-1(g).

       A movant need not show actual prejudice; "potential bias" will suffice.

State v. Marshall, 148 N.J. 89, 276 (1997) (quoting State v. Flowers, 109 N.J.

Super. 309, 312 (App. Div. 1970)); see also Panitch v. Panitch, 339 N.J. Super.

63, 67 (App. Div. 2001). "In other words, judges must avoid acting in a biased

way or in a manner that may be perceived as partial." DeNike, 196 N.J. at

514.

       In particular, a judge may not "initiate or consider ex parte or other

communications concerning a pending or impending proceeding."             Code of

Judicial Conduct Rule. 3.8. However, "[i]n general . . . discussions regarding

scheduling . . . are not considered to constitute ex parte communications in

violation of [the] rule." Code of Judicial Conduct, cmt. 4 on Rule 3.8.

       Judges may not "err on the side of caution and recuse themselves unless

there is a true basis that requires disqualification." Johnson v. Johnson, 204

N.J. 529, 551 (2010). A judge's duty to sit where appropriate is as strong as

the duty to disqualify oneself where sitting is inappropriate. Ibid.; Hundred E.

Credit Corp. v. Eric Schuster Corp., 212 N.J. Super. 350, 358 (App. Div. 1986)



                                                                          A-3740-16T2
                                        9
("It is not only unnecessary for a judge to withdraw from a case upon a mere

suggestion that he is disqualified: it is improper for him to do so unless the

alleged cause of recusal is known by him to exist or is shown to be true in

fact.").

       Judge-shopping – an attorney's attempt to have a particular judge try his

or her case – may undermine public confidence in the impartial administration

of justice. See United States v. Phillips, 59 F. Supp. 2d 1178, 1180 (D. Utah

1999) (stating that a random case assignment system was designed to "prevent

judge shopping by any party, thereby enhancing public confidence in the

assignment process" (quoting United States v. Mavroules, 798 F. Supp. 61, 61

(D. Mass. 1992))). Judge-shopping is problematic for two reasons. First,

"judge-shopping by one party can influence case outcomes in a way that is

unfair to the non-shopping party. Second, judge-shopping creates a perception

of partiality that undermines the legitimacy and credibility of the courts."

Alex Botoman, Note, Divisional Judge-Shopping, 49 Colum. Hum. Rts. L.

Rev. 297, 321 (2018). "[W]hen the public begins to believe that atto rneys

have the power to select judges . . . its belief in the impartiality of the judicial

system is eroded." Theresa Rusnak, Related Case Rules and Judge-Shopping:

A Resolvable Problem? 28 Geo. J. Legal Ethics 913, 913 (2015).




                                                                           A-3740-16T2
                                        10
      Our Supreme Court has expressed its disapproval of defendants'

manipulation of the system to secure the removal of a judge they dislike. See,

e.g., State v. Dalal, 221 N.J. 601, 607-08 (2015). It is just as damaging to the

integrity of the judicial process when parties secure, without the opposition's

knowledge or consent, the assignment of a judge they prefer. When the judge

affirmatively facilitates his or her selection by that one party, public

confidence and the appearance of impartiality are further undermined.

                                      C.

      Applying these principles, we are persuaded that the trial judge abused

her discretion in denying the recusal motion. Contrary to Code of Judicial

Conduct Rule 3.8, the judge here considered and responded to an inappropriate

ex parte communication from her former law clerk. The contact was not about

scheduling, such as when the trial would occur.         It was about judicial

assignment – that is, who would preside.

      The prohibition of ex parte communications by attorneys does not bar

"routine and customary" scheduling communications, but it "does apply to

communications for the purpose of having a matter assigned to a particular

court or judge." Restatement (Third) of the Law Governing Lawyers § 113

cmt. c (Am. Law Inst. 2000). The reason is apparent. "The prohibition applies

to communications about the merits of the cause and to communications about



                                                                        A-3740-16T2
                                      11
a procedural matter the resolution of which will provide the party making the

communication substantial tactical or strategic advantage." Ibid. As set forth

above, judge-shopping communications, by securing a desired assignment, can

affect the court's decisions and undermine public confidence in its impartiality.

Just as lawyers are prohibited from making such ex parte communications,

judges may not consider them. 4

      In this case, the judge's consideration of the ex parte communication,

and her active participation in ensuring the case was assigned to her,

compounded the usual concerns of judge-shopping and tainted the proceedings

with the appearance of partiality. The source and manner of the ex parte

communication – a text message from a former law clerk to the judge's cell

phone – exacerbated the improper appearance that one party had exploited a

prior relationship with the judge.     A reasonable person, informed of these

facts, would have doubts about the judge's impartiality.          Therefore, it is


4
   We add that even in the case of scheduling matters, a court should not
consider an ex parte communication if a party would gain an unfair advantage
as a result; and if it does consider such a communication, the other parties
should have an opportunity to respond. See Model Code of Judicial Conduct
Rule 2.9(A)(1) (Am. Bar Ass'n 2011) (stating that a court may consider an ex
parte non-substantive scheduling communication only if "the judge reasonably
believes that no party will gain a procedural, substantive, or tactical advantage
as a result . . . and . . . makes provision promptly to notify all other parties o f
the substance of the ex parte communication, and gives the parties an
opportunity to respond").


                                                                           A-3740-16T2
                                        12
unnecessary to reach plaintiff's argument that the judge in fact favored

defendant in the course of her rulings and conduct of the case.

      The record does not disclose whether, as the trial judge contends, it is

common in her vicinage for attorneys to inquire directly of judges about their

availability.   We withhold comment on such a practice, noting there is a

significant difference between ascertaining whether a judge will be available

and inquiring whether the judge would agree to preside over a particular case.

See Restatement § 113 cmt. c.      Exacerbating the situation here, the judge

affirmatively responded to such an ex parte communication and secured the

case assignment.

      In sum, having created an appearance of impropriety and partiality

through her response to an inappropriate ex parte communication, the judge

was obliged to step aside. Code of Judicial Conduct Rule 3.17(B); R. 1:12-

1(g). We turn next to the question of remedy.

                                       D.

      When a trial judge's actual or apparent impartiality "might reasonably be

questioned," Code of Judicial Conduct Rule 3.17(B), and the trial judge fails to

step aside, the reviewing court must fashion a remedy "to restore public

confidence in the integrity and impartiality of the proceedings, to resolve the

dispute in particular, and to promote generally the administration of justice."



                                                                        A-3740-16T2
                                      13
DeNike, 196 N.J. at 519. The appropriate relief depends on the facts and

circumstances.5

      In DeNike, the trial judge commenced negotiations about post-retirement

employment with the plaintiff's law firm after the judge rendered a bench-trial

verdict, but while substantive issues regarding the form of the judgment

remained pending. The Supreme Court held that "a knowledgeable, objective

observer" could reasonably conclude that the negotiations "infected all that

occurred beforehand."       Therefore, the Court held that the appearance of

impropriety required vacating the judgment and ordering a new trial before a

new judge. Id. at 518-19.

      In Chandok v. Chandok, 406 N.J. Super. 595, 606-07 (App. Div. 2009),

we required retrial of a matrimonial case where, two months before trial,

defendant retained the judge's former law partner, with whom the judge had an

earlier acrimonious relationship. We considered, but found inadequate, the

option of remanding to a new judge to decide the divorce case based on the


5
   We are also informed by the United States Supreme Court's holding that, in
determining whether to vacate a judgment for a trial judge's failure to recuse in
a "proceeding in which [the judge's] impartiality might reasonably be
questioned" under 28 U.S.C. § 455(a), the court should consider "the risk of
injustice to the parties in the particular case, the risk that the denial of relief
will produce injustice in other cases, and the risk of undermining the public's
confidence in the judicial process." Liljeberg v. Health Servs. Acquisition
Corp., 486 U.S. 847, 863 (1988).


                                                                          A-3740-16T2
                                        14
record and to reconsider the rulings that the first judge had issued after his

former partner entered the case. We noted that a judge confined to reviewing

the cold record would be unable to make credibility determinations essential to

resolving the case. Id. at 607. For the same reason, we declined to exercise

original jurisdiction and decide the case ourselves. Ibid.

      However, a new trial is not invariably required to achieve the goals

identified in DeNike. Unlike the defendant in DeNike, plaintiff here does not

demand a complete retrial. Rather, he asks us to consider the trial judge's

failure to recuse herself in the course of resolving the other issues on appeal.

To promote economy in the administration of justice, we should endeavor to

avoid a retrial that would further burden the party most aggrieved by the trial

judge's refusal to step aside. A more surgically crafted form of relief may

restore public confidence in the integrity of judicial proceedings while fairly

and efficiently resolving the particular dispute.

      We note that federal courts have held that a retrial is unnecessary where

the appellate court's de novo review would suffice to cure any taint at the trial

level. For example, in In re Continental Airlines, 981 F.2d 1450, 1463 (5th

Cir. 1993), the Court of Appeals held that the trial judge's failure to recuse did

not necessitate a remand on a motion for summary judgment because appellate

review of the decision was de novo. "[N]othing would be gained by vacating



                                                                         A-3740-16T2
                                        15
and remanding . . . when [the appellate court] . . . utilized the same criteria as

the courts below in ruling on the summary judgment issue." Ibid.; see also In

re Sch. Asbestos Litig., 977 F.2d 764, 787 (3d Cir. 1992) (stating that vacatur

of summary judgment rulings would burden heavily the parties and the court

"with little corresponding gain," as those rulings are "subject to plenary review

upon final judgment").

      On the other hand, federal courts have found it appropriate to vacate, in

whole or in part, those trial decisions that it would otherwise review for an

abuse of discretion, and to remand for reconsideration by a new judge. Cont'l

Airlines, 981 F.2d at 1463 (stating that "[t]he risk of injustice to the parties is

much greater when a court lacks broad powers of review" because "the parties

may remain subject to an order entered by a judge who has violated 28 U.S.C.

455(a), yet has not abused his discretion in entering the order"); Sch. Asbestos

Litig., 977 F.2d at 787 (stating that "[d]eferential review . . . might not cure

any prejudice").

      We conclude that public confidence will be restored by our leaving in

place the jury's findings; vacating the trial judge's rulings challenged on appeal

and cross-appeal; deciding those issues de novo or in the exercise of original

jurisdiction; and remanding for a new trial on damages. In contrast to both

DeNike and Chandok, the fact-finder in this case was a jury, not a judge who



                                                                          A-3740-16T2
                                        16
was so tainted by the appearance of impropriety as to require a retrial. We see

no need to retry the jury's factual findings of liability – unchallenged on cross-

appeal – that defendant made a sufficiently clear and definite promise of

employment such that a reasonable person would rely on it; defendant

expected plaintiff to rely; and plaintiff did, quitting his job. Retrial of those

findings would disserve the party aggrieved by the trial judge's refusal to

recuse herself, undermine public confidence in the judicial process, complicate

resolution of the dispute, and burden the administration of justice.

Additionally, remanding the Securities Act and FINRA issues that defendant

raises on cross-appeal, which we would normally review de novo as questions

of law, see Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J.

366, 378 (1995), would also disserve the efficient administration of justice and

undermine public confidence.

      Absent an abuse of discretion, we would normally defer to the trial

judge's rulings on the admissibility of expert opinion, see Townsend v. Pierre,

221 N.J. 36, 52 (2015); and the applicability of the unclean hands doctrine, see

Untermann v. Untermann, 19 N.J. 507, 517-18 (1955).               However, that

deference is inappropriate with respect to discretionary rulings tainted by the

appearance of impropriety. Yet, unlike the federal courts, we need not remand

such discretionary determinations to a new trial judge.         Rather, we may



                                                                         A-3740-16T2
                                       17
exercise original jurisdiction and decide those issues. See R. 2:10-5 (stating

that "[t]he appellate court may exercise such original jurisdiction as is

necessary to the complete determination of any matter on review"). The record

here is sufficient to enable us to do so, and, unlike in Chandok, no essential

questions of credibility impede our decision.

      We recognize that original jurisdiction "should not be exercised in the

absence of imperative necessity." City of Newark v. W. Milford Twp., 9 N.J.

295, 301 (1952). However, "it will be invoked in those situations where the

sound administration of justice calls for appellate 'intervention and

correction.'"     State v. Yough, 49 N.J. 587, 596 (1967) (quoting State v.

Johnson, 42 N.J. 146, 162 (1964)). This case presents such a situation.

                                         II.

                [At the direction of the court, the published version
                of this opinion omits Part II, addressing issues
                pertaining to the trial court's challenged rulings on
                damages, expert testimony, the Securities Law,
                FINRA and unclean hands. See R. 1:36-3.]

                                         III.

      In summary, the trial judge should have recused herself because she

created an appearance of impropriety by affirmatively responding to an ex

parte communication inquiring whether she would preside over the trial.

Having vacated the judge's challenged rulings, we conclude plaintiff was



                                                                          A-3740-16T2
                                         18
entitled to present claims for reliance damages, supported by his expert's

opinion and unrestrained by the Securities Law, FINRA, or the unclean hands

doctrine.

      Reversed in part, affirmed in part, and remanded for a new trial on

damages. We do not retain jurisdiction.




                                                                   A-3740-16T2
                                     19